Citation Nr: 1441053	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic left hip disability, claimed as secondary to service-connected fracture residuals of the right lateral malleolus with degenerative arthritis and antalgic gait.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a video conference hearing before the Board in February 2010.  

In April 2011, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

The Veteran does not have a chronic left hip disability that is attributable to active service or was caused or made worse by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a chronic left hip disability that is the result of disease or injury incurred in or aggravated during active service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008 and May 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The appellant was afforded several VA examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has a chronic left hip disability secondary to his service-connected right ankle disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

A review of the Veteran's service treatment records (STRs) does not reflect any complaints, findings, or treatment for a left hip disability.  

Private treatment records dated as early as November 1988 reflect reports of right hip pain.  No reference to the left hip is included in the records.

A VA discharge summary dated in February 1989 reflects that the Veteran underwent a right femoral head biopsy.  X-rays of the bilateral hips were noted to reveal an area of mottled sclerosis in the region of the superior medial right femoral head with a similarly mottled appearance noted on the left with no apparent involvement of the left hip.  The signal intensity of the left femoral head was noted to be normal.  

A March 1995 x-ray report of the pelvis performed at McKenzie County Memorial Hospital revealed degenerative changes of both hips with narrowing of the hip joint spaces and hypertrophic spurring changes of the acetabular roofs, particularly on the right.  

VA outpatient treatment reports reflect a report of left hip pain in January 2007.  In an undated statement received at VA in April 2008, a VA physician noted that the Veteran was in the process of requesting disability for his left hip as secondary to his service-connected right ankle and she indicated that both joints were without cartilage and required surgery.  She opined that it was more likely than not that the increased degeneration of the left hip was caused by the gait disturbance secondary to the degeneration of the right ankle joint causing the Veteran to bear more weight on the left hip and increased the degeneration to the point where the Veteran now required a hip replacement.  In an undated statement received at VA in July 2008, the same VA physician indicated that the Veteran was status post-surgical hip replacement and his recovery was uncertain due to the need for an ankle joint replacement which was cause for the degeneration of the hip due to the amount of stress put on the hip by the inability to walk normally due to previous injury to the right ankle.  

In an undated statement received at VA in July 2008, R. Isackson, M.D., indicated that the Veteran was followed for orthopedic problems involving his left hip and underwent a total hip replacement in May 2008.  Dr. Isackson noted that the Veteran had severe degenerative disease of the left hip and right ankle.  He opined that the Veteran's right ankle arthritis caused the left hip condition to accelerate and resulted in deterioration to the point that left total hip replacement was necessary.  

At a September 2008 VA examination, the Veteran reported that his left hip became bothersome in 2006 or 2007 and he underwent a total hip replacement at a private hospital in May 2008.  Following a physical evaluation including review of x-rays of the left hip, the examiner, a nurse practitioner, diagnosed degenerative joint disease of the left hip status post total hip replacement in May 2008.  The examiner opined that the left hip condition was not caused by or as a result of the service-connected right ankle disability.  The examiner noted that degenerative changes of the left hip were first noted on x-ray in 1995 and the Veteran's right ankle did not become bothersome until 2004 and significantly worsened in 2007.  She indicated that the Veteran had degenerative changes of the left hip eight to nine years prior to the right ankle worsening and that he had bilateral degenerative joint disease of the hips with a right hip replacement prior to the worsening of ankle pain.  

At a February 2010 video conference hearing, the Veteran testified that had trouble with his ankle and gait since he left service.  He noted that he was awarded service connection for his right ankle in 1995.  He reported that he started to notice his left hip problems in 2007 and thereafter underwent left hip replacement surgery in 2008.  The Veteran's representative argued that the positive nexus opinions from the Veteran's VA physician and his private surgeon were more probative than the VA examiner's opinion and the VA examiner failed to offer an adequate rationale.  

At a July 2011 VA examination, a VA medical doctor extensively reviewed the Veteran's claims file and contentions, elicited a medical history from the Veteran, and conducted a physical examination of the Veteran.  The examiner noted that the Veteran indicated that he was unsure why he was being examined because he did not have any problems with his left hip and mainly had pain in his right hip and ankle.  The Veteran reported that he began to have left hip pain in 2005 and underwent a hip replacement in 2008.  Following a physical examination including a thorough review of the claims file, the examiner noted that the Veteran had a history of avascular necrosis of the right hip dating to 1989.  He thereafter underwent a right hip replacement in 2000 and began to have trouble with his right ankle four to five years later.  The examiner noted that the evidence of record suggests that the Veteran's right ankle became bothersome in 2004 and significantly worsened in 2007.  The examiner noted that the degenerative changes of the left hip were first seen on x-ray in 1995, roughly nine to ten years prior to the onset of right ankle pain.  The examiner opined that because the Veteran had bilateral degenerative changes of the hips with a right hip replacement four to five years prior to the worsening of his right ankle pain, it was his opinion that the left hip condition was not caused by or as a result of the service-connected right ankle condition.  The examiner indicated that he was unable to ascertain the etiology of the left hip condition without access to the pathology report obtained when the Veteran underwent a left hip replacement in 2005 in order to determine whether it was due to osteoarthritis, avascular necrosis, or some other cause.  The examiner also noted that the left hip condition began long before the Veteran developed pain his right ankle and he noted that the Veteran is a lifelong smoker.  The examiner stated that tobacco contains nicotine and benzopyrene which are two substances known to inhibit stem cell differentiation into cartilage and thus accelerate the development of osteoarthritis.  As such, he opined that it was therefore less likely that the right ankle condition aggravated the left hip condition beyond the natural progression and it was more likely that cigarette smoking did aggravate the left hip condition beyond normal progression.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a chronic left hip disability on a direct or secondary basis.  

The most probative opinion of record, that of the July 2011 VA examiner, who is a medical doctor, indicates that the Veteran's left hip disability was less likely than not caused or aggravated by the service-connected right ankle disability.  The examiner conducted an extensive review of the claims file, cited to the Veteran's relevant medical history, and provided a thorough rationale to support his conclusions.  The Veteran has not claimed nor does the evidence suggest that the Veteran incurred the left hip disorder during service.  

The Board acknowledges the private opinions of record which seem to indicate that the Veteran's chronic left hip disability was either caused or aggravated by the service-connected right ankle disability.  While the VA physician, in the opinion received in April 2008, noted that the Veteran's gait disturbance caused degeneration of the right hip, the physician failed to include any reference to the chronology of the Veteran's symptomatology with regard to either the left hip or right ankle.  Moreover, neither the 2008 VA physician nor the private physician, Dr. Isackson, referenced any baseline level of orthopedic impairment produced by the left hip disorder alone, and then quantifying the degree above and beyond the baseline impairment that the left hip was aggravated.  The September 2008 VA examiner failed to offer any opinion with regard to whether the Veteran's service-connected right ankle aggravated the left hip disability.  For these reasons, the Board has determined that both the private opinions and the 2008 VA opinion lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).

Although the Veteran contends that he has a left hip disability related to his service-connected right ankle disability, he has submitted no credible medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of a left hip disability because such matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his left hip disability being related to his service-connected right ankle disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic left hip disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a chronic left hip disability, claimed as secondary to service-connected fracture residuals of the right lateral malleolus with degenerative arthritis and antalgic gait, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


